DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 2, the claim recites “first circumferential angle” and “a second circumferential angle”, then recites “the circumferential angle corresponding to the second translational slot…”.  It is unknown to which circumferential angle (first or second) is being referred.
	Regarding Claim 13, the claim requires that “the number of the guide slots are two,”, however antecedent Claim 1 requires “a first translational slot, a skewed slot and a second translational slot”, or three total slots.  As written, the two claims are in contradiction, and one of ordinary skill in the art is not reasonably apprised of how many slots are required by the claimed invention.  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over James (US 4,717,510), in views of Miller (US 3,391,951)  and Kramer (US 10,562,691) .
	Regarding Claim 1, James discloses a feeding system for treating liquid medical waste, the feeding system comprising
-  a receiving container (10, and Col 2, lines 20-35)  for storing liquid medical waste and a feeding container (14 and Col 2, lines 36-37, and Fig 2, Examiner's annotations, wherein feed line 14 is reasonably connected to a container) for accommodating a coagulant;
-  the feeding container comprises
 a feeding container body (Fig 2, Examiner’s annotations),
 guide slots (23, 24 and Col 2, lines 55-58) provided at the circumferential outer side of the lower portion of the feeding container body,
 an outlet (20) provided at the lower end of the feeding container body,
-  the receiving container (10, and Col 2, lines 20-35)  comprises
 a receiving container body (“a drum-shaped cylindrical container” per Col 2, line 20),
 a top cover (11)  provided at the upper end of the receiving container body and covers said upper end (Col 2, line 20), and 
a feeding connector (12) connected with the top cover (11), and
-  the feeding connector is provided with a feeding channel (Fig 1, Examiner’s annotations) communicating with the receiving container body, 
wherein guide lugs (25 and Col 2, lines 55-58) are provided at the side wall of the feeding channel, and
the guide lugs are configured for mating with the guide slots and extending into the guide slots (Col 2, lines 55-58), such that the feeding container is rotatably mounted to the feeding channel (Column 2, lines 20-26 and 55-67);

    PNG
    media_image1.png
    757
    473
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    785
    586
    media_image2.png
    Greyscale

Further regarding Claim 1, James is silent on a feeding system (wherein) the feeding container is provided with a seal which seals the outlet, characterized in that: the feeding connector is provided with a plurality of splitting portions for cutting through the seal, which are arranged along the circumference of the feeding channel and are spaced apart from each other by a certain distance.
	Miller, however, teaches on a feeding system (wherein) the feeding container is provided with a seal (48 and Col 3, lines 62-63) which seals the outlet; characterized in that: the feeding connector (11) is provided with a plurality of splitting portions for cutting through the seal (21 and Col 3, lines 3-35), which are arranged along the circumference of the feeding channel and are spaced apart from each other by a certain distance (cutter 28 includes legs 29 spaced by a certain distance per Fig 4).

    PNG
    media_image3.png
    708
    790
    media_image3.png
    Greyscale
 
The advantages of Miller’s teachings include an improved structural arrangement for such coupling in which a diaphragm is cut and folded back substantially clear of the flow passage during the assembly of the two coupling halves.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Miller’s teachings to James’ disclosures by replacing the tip of the nozzle 22 as disclosed in James with the cutter 21 of Miller in order to gain the advantages improved structural arrangement and a clear flow passage.
	Further regarding Claim 1,  James as modified by Miller discloses the claimed invention, to include guide lugs and guide slots (James, Col 2, lines 20-68), but does not expressly describe the guide slots (as) compris(ing) a first translational slot, a skewed slot and a second translational slot, wherein the first translational slot and the second translational slot are parallel to each other, and  the first end of the skewed slot is connected with the first translational slot, the second end of the skewed slot is connected with the second translational slot, as claimed by Applicant.
	Kramer, however, teaches guide slots (as) compris(ing) a first translational slot (Fig 3a, 35), a skewed slot (33) and a second translational slot (35, at the base 23), wherein the first translational slot and the second translational slot are parallel to each other, and the first end of the skewed slot is connected with the first translational slot, the second end of the skewed slot is connected with the second translational slot (Col 12, lines 21-29).

    PNG
    media_image4.png
    656
    762
    media_image4.png
    Greyscale

	The advantages of Kramer’s teachings include the ability to connect or remove separate pieces (in the present case the feeding and receiving containers) simply by rotating them.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Kramer’s teachings to James’ modified disclosures by replacing the guide slots (23 and 24) in James with the guide slots 33 and 35 of Kramer in order to gain the advantages of connecting or removing separate pieces simply by rotating them.


	Further regarding Claim 1,  James as modified above therefore teaches a feeding system 
-  wherein when the guide lugs (James, 25) are moving along the first translational slot (Kramer, 35), the splitting portions (Miller, 21) are spaced apart from the seal (Miller, 48);  
-   when the guide lugs (James, 25) are moving along the skewed slot (Kramer, 33) from the first end to the second end of the skewed slot, the feeding container is guided to move downward such that the splitting portions (Miller, 21) come into contact with the seal (Miller 48) and then pierce the seal; 
-  when the guide lugs (James, 25) are moving along the second translational slot (Kramer 35, at the base 33), the splitting portions (Miller, 21) cut the seal (Miller, 28) along the circumferential direction of the feeding channel to destruct the seal, such that the coagulant accommodated in the feeding container is enabled to flow into the receiving container body through the outlet.
	Regarding Claim 2,  James as modified above teaches a feeding system for treating liquid medical waste, 	wherein the number of the splitting portions is at least three (Miller 21, notably three “legs” 29), and such that when the guide lugs have moved through the entire second translational slot (Kramer, 35), a majority of the periphery of the seal has been cut by the splitting portions along the circumferential direction of the feeding channel.  
	Further regarding Claim 2, James as modified above teaches the claimed invention, but does not specifically disclose the geometry of the splitting portions, to include circumferential angles of separation of the at least three splitting portions.
	However, The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the present case, the combination of James et al as described above would perform the same function (e.g. splitting a seal) in the same manner as claimed by Applicant, and is therefore deemed as reading upon the claim.
	Therefore, James as modified above additionally teaches a feeding system for treating liquid medical waste, wherein a pair of adjacent splitting portions are spaced from each other by a first circumferential angle, and  the other pairs of adjacent splitting portions are spaced from each other by a second circumferential angle, and  the circumferential angle corresponding to the second translational slot equals to a third circumferential angle (and) wherein the first circumferential angle is greater than the third circumferential angle and the third circumferential angle is greater than the second circumferential angle (Miller 21, notably three “legs” 29 spaced apart at circumferential angles).
	Regarding Claim 3,  James as modified above teaches a feeding system for treating liquid medical waste,  wherein the number of the splitting portions is three, the first circumferential angle is about 1800, the second circumferential angle is about 900 (Miller 21, notably three “legs” 29 spaced apart at circumferential angles per the rationale and Federal Circuit ruling presented above at Claim 2). 
	Regarding Claim 12,  James as modified above teaches a feeding system for treating liquid medical waste, wherein a lower part of the feeding container body constitutes a neck portion of the feeding container body (James Fig 2, Examiner’s annotations).  
	Regarding Claim 13,  James as modified above teaches a feeding system for treating liquid medical waste, wherein the number of the guide lugs (James, 25) and the number of the guide slots (Kramer, Fig 3a, slots 33 and 35) are two respectively.  
	Further regarding Claim 13, James as modified above teaches the claimed invention except for the number of guide lugs being two.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of guide lugs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding Claim 14,  James as modified above teaches a feeding system for treating liquid medical waste, to include the second translational slot (Kramer, 35) and the skewed slot (Kramer, 33).    However, James et al does not specify the relative dimensions of said slots, and does not address which one is longer than the other.  
	However, The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the present case, the combination of James et al as described above would perform the same function (e.g. adjoining the receiving container and the feeding container) in the same manner as claimed by Applicant, and is therefore deemed as reading upon the claim.
	Therefore, James as modified above additionally teaches a feeding system for treating liquid medical waste, wherein the length of the second translational slot (Kramer, 35) exceeds the length of the skewed slot (Kramer, 33).  
	Regarding Claim 15,  James as modified above teaches a feeding system for treating liquid medical waste, wherein the splitting portions are positioned adjacent to the side wall of the feeding channel (Miller, Fig 1, where splitting portions 28 and 29 are shown to be adjacent to side wall 12 of the feeding channel (Examiner’s annotations)).

 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over James as modified by Miller and Kramer, and in further view of Last, (US 6,871,679).
	Regarding Claim 9, James as modified above is silent on a feeding system for treating liquid medical waste, wherein the feeding container body has an inner diameter that is substantially uniform along its height direction.  Last, however, teaches a feeding container body (“male element 20”) (that) has an inner diameter (“internal passage 22”) that is substantially uniform along its height direction (Examiner’s annotations and Col 6, lines 11-24)
	The advantages of Last’s teachings include a dispensing system which complies with the high demands imposed in connection with bacteria.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Last’s teachings to James’ modified disclosures by replacing the tapered channel 17 of James with the uniform inner channel 22 of Last in order to gain the advantages of increased information transfer capability.
	Regarding Claim 10,  James as modified above teaches a feeding system for treating liquid medical waste, to include an inner diameter of the feeding container body, but doesn’t specifically discuss the dimension of said inner diameter. 
	However, The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the present case, the combination of James et al as described above presents a uniformly sized inner channel, and would perform the same function of conveying matter in a laminar flow (i.e., no trapping of said matter as could occur in a tapered channel) in the same manner as claimed by Applicant, and is therefore deemed as reading upon the claim.
	Therefore, James as modified above teaches a feeding system for treating liquid medical waste, wherein the inner diameter of the feeding container body is no less than 20 mm and no more than 80 mm, and preferably, no less than 40 mm and no more than 60 mm (Last, “internal passage 22”).  
	
Allowable Subject Matter
Claims 4-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious a feeding system for treating liquid medical waste,
- wherein (Claim 4) when the feeding container is mounted to the feeding channel, there is a circumferential angle between the circumferential edge of the outlet and the splitting portions, wherein the radial gap is no less than 0.5 mm and no more than 2.0 mm.  
- wherein (Claim 5) the radial gap is no less than 0.7 mm and no more than 1.0 mm.  
in combination with the other limitations set forth in the independent claims.
Applicant discloses criticality of the claimed dimensional ranges of the radial gap at Specification, pgs 13-14, paras 71-74.  The disclosed criticality includes:
-- “According to this solution, the seal 24 which is not completely cut will not fall, rather it will be rolled into said radial gap…”
-- “The seal 24 as a whole is rolled into this radial gap and thus extends in a direction close to the vertical direction and in the vicinity of the side wall of the feeding channel 130…”
-- “Consequently, the seal 24 is prevented from blocking the feeding of the coagulant to a great extent.”
-- “The seal 24 partially connected to the feeding container 2 will be rolled upward by the splitting portion 14 with this rotation process and will be more or less folded in this radial gap.”
--  “With the rotation process, the splitting portion 14 will force the film to be rolled into the gap between the splitting portion 14 and the inner wall of the feeding container 2.”
--  “It is found that the size of such a radial gap can not only provide a relatively large area of the channel to enhance outflow of the coagulant, but also provide sufficient space for accommodating the film rolled into the radial gap which may possibly be folded to some extent, whereas most of the folded film can be maintained in the radial gap.”
	James, Miller, Kramer, Last, and Jaramillo (US 2021/0163209, with an effective filing date of 25 April 2018) are the closest prior art of record.  However, James, Miller, Kramer, and Last are silent on these above recited features (Examiner notes that drawings of James and Jaramillo appear to disclose a “radial gap”, but the written disclosure is silent on such, and neither James nor Jaramillo discuss radial gap dimensions disclosed as critical by Applicant).  Furthermore, it would not have been obvious to modify James, Miller, Kramer, and Last to arrive at these above recited features without improper hindsight reasoning.  In addition, amending James, Miller, Kramer, and Last to include the above recited features would improperly change the principle of operation of James, Miller, Kramer, and Last.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753